Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-8 and 10-20 are present for examination.

Examiner’s Comment
3.	It appears that claim 9 is missing from the claim list and appropriate correction is required.

Claim Objections
4.	Claims 1, 11 and 20 are objected to because of the following informalities:  
	- In claim 1, line 3; claim 11, line 3; and claim 20, line 5, a semicolon is missing and the phrase “an MTree” should be changed to --an MTree--, respectively.
	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 1, 11 and 20, these claims recites the limitation "a B+ Tree format" (i.e., in lines 4-5 of claim 1; lines 4-5 of claim 11; and lines 6-7 of claim 20, respectively).  More specifically, it is unclear how the phrase “a B+ Tree format” in line 4 of claim 1 is related to the phrase “a B+Tree format” in line 5 of claim 1.  Are they referring to the same thing?  Claims 11 and 20 are confusing due to the similar reason stated above. Clarification is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-5, 7-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,152,481 (hereinafter Singh) in view of U.S. 9,904,480 (hereinafter Chivukula).

Regarding claims 1, 11 and 20, Singh discloses a method enabling snapshot backups in a global name space of a cluster network, comprising:
In one embodiment, dynamic namespace partitioning scheme partitions a B+tree across different computer nodes in the computer cluster…”; “The B+tree may also be referred throughout this specification as an Mtree which for example may be mapped as a virtual tape library (VTL) pool,…”);
storing data files organized in a B+ Tree format on one or more data nodes (col. 6, lns. 28-39; “Directory Manager (306) stores the files and directory in the Mtree, a B+tree data structure, which stores the data in leaf level node, and indices in the internal level node”);
storing name specific information of the data files in a B+ Tree format in a meta node, wherein a B+ Tree of the meta node accesses each corresponding B+ Tree in each of the one or more data nodes (col. 8, lns. 45-col. 9, lns. 11; “The computer node where a given leaf level node resides is termed to be the ‘owner’ of the B+tree leaf level node/page.  Put another way, the ownership of a file belongs to the computer node where the B+tree leaf level node/page associated with the file is resident”);
taking snapshot backups of individual MTree limbs; and linking the limbs of each snapshot into groups based on a cluster and snapshot (col. 9, lns. 12-33; “In one embodiment, there are two B+trees that constitute the namespace, namely a ‘Utree’ (602) and one or more Mtrees (604)….a snapshot may be stored as its own Mtree for a given state and/or time, and can be understood as an Mtree in its own right.”).
Singh does not explicitly disclose the feature of utilizing a cluster ID and snapshot ID.  However, Chivukula discloses that “FIG. 7A illustrates a snapshot map and corresponding data blocks.  The snapshot map 702 contains multiple entries, each corresponding to one data block.  Each snapshot may entry contains a data block identifier identifying a data block, and a snapshot ID (SID) indiciating the SID of the latest snapshot.  In this example, data blocks 1, 2, and 3 have the latest snapshot taken by snapshots 17, 19, and 20 respectively….” (col. 5, lns. 21-34; col. 14, lns. 51-col. 15, lns. 7; figs. 7A-7B) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Chivukula in the system of Singh in view of the desire to enhance the dynamic partitioning of a global namespace system by implementing a snapshot identification and a cluster ID resulting in improving the efficiency of performing the deduplication process.  In addition, Singh discloses a computer program product, comprising a non-transitory computer-readable medium (col. 2, lns. 58-col. 3, lns. 13; fig. 1).

Regarding claims 2 and 12, Singh in view of Chivukula discloses the method wherein the name specific information comprise metadata specifying at least one of the following: file name, file ownership, permissions, file properties, and attributes (Chivukula: col. 5, lns. 21-34; col. 8, lns. 13-18; metadata including a file name and a chunk ID).   Therefore, limitations of claims 2 and 12 are rejected in the analysis of claims 1 or 11, and the claims are rejected on that basis.

Regarding claims 3 and 13, Singh in view of Chivukula discloses the method wherein each individual MTree limb represents an individual node within the cluster network (Singh: col. 6, lns. 28-39). 

Regarding claims 4 and 14, Singh in view of Chivukula discloses the method further comprising forming, by the meta node, a global snapshot from the snapshot backups of the individual MTree limbs (Singh: col. 6, lns. 23-49). 



Regarding claims 7 and 17, Singh in view of Chivukula discloses the method further comprising organizing the B+ Trees of each of the meta and data nodes into a higher level UTree to form a hierarchical tree structure (Singh: col. 9, lns. 12-25).  

Regarding claims 8 and 18, Singh in view of Chivukula discloses the method further comprising configuring each node with a respective UTree (Singh: col. 9, lns. 26-33). 

Regarding claims 10 and 19, Singh in view of Chivukula discloses the method wherein the cluster network comprises a Data Domain File System (DDFS) deduplication backup system (Singh: col. 8, lns. 40-43). 

Allowable Subject Matter
10.	Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONICA M PYO/Primary Examiner, Art Unit 2161